Citation Nr: 1418938	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-22 718	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for disability manifested by seizure-like activity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel






REMAND

The Veteran had active military service from June 1984 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran had been scheduled for a Board hearing before a Veterans Law Judge at the RO.  The Veteran subsequently withdrew his hearing request in July 2011.  See 38 C.F.R. § 20.704(e) (2013).

The instant matter was previously before the Board in June 2012, at which time it was remanded for additional evidentiary development.  The basis of the Board's remand was to obtain pertinent medical evidence, including from the Social Security Administration (SSA), and to provide the Veteran with an additional examination to determine the nature and etiology of any current disability manifested by seizure-like activity.  

The Board's June 2012 remand specifically asked the agency of original jurisdiction (AOJ) to obtain records from all VA and private health care providers who have treated the Veteran for seizures, hypoglycemia, and/or sleep apnea, as well as records from the SSA relating to the Veteran's claim for disability benefits.  In compliance with the Board's remand directives, medical records were received from the Michigan Department of Corrections (DOC).  The SSA also provided records in July 2012.  Additionally, the Board's June 2012 remand asked the AOJ to provide the Veteran with a VA examination to assess the nature and etiology of any disability manifested by seizure-like activity.  An examination was conducted in August 2012.

The Board observes several deficiencies with the August 2012 examination report.  First, the Board specifically directed that the Veteran be examined by a VA neurologist.  The record reflects, however, that the examination was conducted by a VA nurse practitioner.  Although the examination report is detailed, it was not conducted by a neurologist as directed in the Board's June 2012 remand.  Further, the nurse practitioner indicated in her report that a "Dr. Sahdev, VA neurologist, has reviewed [the claims file and service medical records] and examined the Veteran and his report will be released separately from this examiner's report."  Such report has not been associated with the claims folder.

Secondly, although the SSA provided records relating to the Veteran in July 2012, the examiner did not review such records before rendering an etiological opinion.  Instead, the examiner stated that "documentation from SSA has not been made available for this examiner."  

Lastly, the August 2012 VA examiner stated that "unfortunately, medical records from the DOC have not been provided...for review."  Yet, a review of the claims file reflects records received by the Michigan DOC that document treatment of seizures and the Veteran's prescribed medications.

Thus, a remand is required for a VA neurologist to review all of the evidence in the Veteran's claims file, including evidence from the SSA and the Michigan DOC, before providing a supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to Dr. Sahdev, the VA neurologist mentioned in the August 2012 VA examination report, who was to issue his supplemental report after review of the Veteran's claims file and service treatment records, and request that he complete and submit his opinion.  If Dr. Sahdev is no longer available, or Dr. Sahdev's report does not address all the questions presented in the Board's prior remand, a new examination should be conducted by a VA neurologist.  

The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  Review of the Veteran's claims file must include the Board's June 2012 remand, records from the SSA provided in July 2012 and the Veteran's health records from the Michigan State Department of Corrections, before examining the Veteran.  The examiner should elicit from the Veteran a detailed service and post-service medical history concerning the occurrence of seizures or seizure-like activity, and any medications he took to treat his "seizures." 

A detailed rationale for all opinions expressed should be provided.

Based on a thorough review of the evidence of record and the physical examination findings, the examining neurologist is requested to provide answers to the following questions:

a)  What was the cause of the Veteran's "seizure" during service?  (In providing an opinion, the examiner should comment, in particular, on the medical probabilities that the Veteran's in-service seizure was a manifestation of a head injury prior to service, a result of a hypoglycemic event or sleep apnea, or due to some other pathological process.) 

b)  Did or does the Veteran have a seizure disorder post-service or a disability manifested by seizure-like activity?  If so, did any anti-seizure medications, including the treatment regimen initiated in service, actually cause those seizures or seizure-like activity?  The examiner should comment on the medical probabilities that any of the post-service seizure-like activity is traceable to the Veteran's period of active service. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, and identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. The Veteran's claim should then be readjudicated in light of all additional evidence.  If the benefit sought continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond before returning the file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

